Citation Nr: 9929416
Decision Date: 10/14/99	Archive Date: 12/06/99

DOCKET NO. 93-07 739               DATE OCT 14, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for
blindness of the left eye prior to August 6, 1994.

2. Entitlement to an evaluation in excess of 40 percent for status
post enucleation of the left eye, beginning August 6, 1994.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from September 1942 to November
1945.

This appeal originated with an appeal from a regional office (RO)
rating decision of July 1992, which granted compensation under 38
U.S.C.A. 1151 for "left eye status post retinal detachment,
silicone removal, aphakia, no light perception; right eye visual
acuity 20/30," and assigned a 30 percent evaluation, effective July
10, 1991, the date of the initial surgical procedure on the left
eye. In January 1995, the Board of Veterans' Appeals (Board) denied
the veteran's appeal. He appealed the Board!s decision to the
United States Court of Appeals for Veterans Claims (known as the
United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter "Court"), which vacated and remanded the case in May
1996. VA filed a motion for reconsideration, and the Court entered
a new decision in June 1996, which vacated the May 1996 decision,
and also vacated and remanded the January 1995 Board decision.
Pursuant to the Court's decision, the Board remanded the case to
the RO for additional development in January 1997.

In an October 1998 rating decision, the RO granted a 40 percent
rating for enucleation of the left eye, effective the date of
enucleation, August 6, 1994, but continued the denial of an
evaluation in excess of 30 percent prior to that date. The Court
decision, and subsequent Board remand had also directed that the RO
consider the issue of entitlement to a total rating based on
individual unemployability due to service-connected disabilities;
the rating decision of October 1998 granted this benefit, effective
in February 1993. The veteran has not disagreed with any aspect of
this rating decision. Nevertheless, the United States Court of
Veterans Appeals (Court) has held that a rating decision issued
subsequent to a notice of disagreement which grants less than the
maximum available rating does not "abrogate the pending appeal." AB
v. Brown, 6 Vet.App. 35, 38 (1993).

ally, because the Court has specifically directed that the Board
consider for an extraschedular evaluation, under the circumstances
of this case, the believes that consideration pursuant to 38 C.F.R.
4.29 and 4.30 is

- 2 -

necessary, and that, although not separately considered by the RO,
these matters are contained, by implication, in the increased
rating issue. See AB. An extraschedular evaluation is appropriate
only when the Schedule for Rating Disabilities does not provide an
adequate rating. 38 C.F.R. 3.321 (1998). Since 38 C.F.R. 4.29 and
4.30 are included in 38 C.F.R. Part 4, SCHEDULE FOR RATING
DISABILITIES, consideration under these provisions of the rating
schedule is required prior to a determination as to whether
extraschedular consideration is warranted. In this regard, 38
C.F.R. 4.29 and 4.30 refer to total ratings based on
hospitalization and convalescence, respectively, while one of the
criteria for an extraschedular evaluation is "frequent periods of
hospitalization as to render impractical the application of the
regular schedular standards." 38 C.F.R. 3.321(b)(1) (1998). As will
be discussed, frequent periods of hospitalization are pertinent to
our discussion of 38 C.F.R. 4.29 and 4.30. Also relevant is the
fact that this appeal ensues from the veteran's disagreement with
the rating assigned in connection with his original claim; hence,
the potential for the assignment of separate, or "staged," ratings
for separate periods of time, is required, and 38 C.F.R. 4.29 and
4.30 are limited, by regulation, to specific periods of time. See
Fenderson v. West, 12 Vet.App. 119 (1999). Thus, in order to
exhaust all possibilities under the rating schedule prior to a
determination as to whether extraschedular consideration is
appropriate, entitlement under those provisions will be addressed
first.

FINDINGS OF FACT

1. Surgery in July 1991 and August 1991 for a disability for which
benefits have been granted pursuant to 38 U.S.C.A. 1151
necessitated post-surgical convalescence from July 10, 1991, to
November 4, 1991.

2. From November 4, 1991, to December 7, 1991, the veteran was
hospitalized in a VA facility for treatment of this same
disability.

3. Surgery during that hospitalization necessitated post-surgical
convalescence through March 31, 1992.

3 -

4. Subsequent to that date, the veteran's left eye blindness was
not reflective of marked interference with employment nor were
frequent periods of hospitalization required.

5. Beginning in August 1994, the veteran's left eye enucleation was
not reflective of marked interference with employment nor were
frequent periods of hospitalization required.

CONCLUSIONS OF LAW

1. The veteran is entitled to a temporary total rating, based on
convalescence, from July 10, 1991, to November 4, 1991. 38 U.S.C.A. 
1151, 5107 (West 1991); 38 C.F.R. 4.30 (1998).

2. The veteran is entitled to a temporary total rating, based on a
hospitalization from November 4, 1991, to December 7, 1991,
followed by a three month period of convalescence, ending March 31,
1992. 38 U.S.C.A. 1151, 5107 (West 1991); 38 C.F.R. 4.29, 4.30
(1998).

3. The criteria for an evaluation in excess of 30 percent for left
eye blindness were not met for the period from April 1, 1992, to
August 5, 1994. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
3.321, 4.1, 4.2, 4.10, Part 4, Code 6070 (1998).

4. The criteria for an evaluation in excess of 40 percent for left
eye enucleation are not met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 3.321, 4.1, 4.2, 4.10, Part 4, Code 6070 (1998).

4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's contentions regarding the severity of his
disability constitute a plausible or well-grounded claim. Shipwash
v. Brown, 8 Vet.App. 218 (1995). The relevant facts have been
properly developed, and, accordingly, the statutory obligation of
the Department of Veterans Affairs (VA) to assist in the
development of the appellant's claim has been satisfied. 38
U.S.C.A. 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78
(1991).

As indicated above, this appeal ensues from the original grant of
benefits for the veteran's left eye disability, under 38 U.S.C.A.
1151. Pursuant to 1151, compensation for qualifying additional
disability shall be awarded "in the same manner as if such
disability ... were service-connected." Accordingly, to facilitate
an intelligible decision, the left eye disability will be referred
to as the "service- connected eye," while the right eye disability
will be referred to as the "nonservice- connected" eye.

Subsequent to all previous action on this claim, the Court issued
a decision holding that when an appeal ensues from the veteran's
disagreement with the rating assigned in connection with his
original claim, the potential for the assignment of separate, or
"staged," ratings for separate periods of time, based on the facts
found, must be considered. Fenderson v. West, 12 Vet.App. 119
(1999). The October 1998 rating decision granted staged ratings for
separate periods of time, i.e., before and after the enucleation of
the veteran's left eye. These are set forth as separate issues on
the title page of this decision; additionally, the Board must
consider whether staged ratings are appropriate for any other
period during the appeal period.

Disability evaluations are based upon the average impairment of
earning capacity as determined by a schedule for rating
disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4 (1998)
Separate rating codes identify the various disabilities. 38 C.F.R.
Part 4 (1998). Regulations also provide that each disability be
viewed, and medical reports pertaining thereto be interpreted, in
light of the whole recorded

- 5 -

history, and that each disability be considered from the point of
view of the veteran working or seeking work. 38 C.F.R. 4.1, 4.2 and
4.10 (1998).

The veteran was assigned a 30 percent evaluation for the period
from July 10, 1991, the date of the original surgical procedure
which eventually resulted in his left eye blindness, to August 6,
1994, the date the left eye was enucleated, under diagnostic code
6070. This code provides that where there is "blindness in 1 eye,
having only light perception," and the other eye is 20/40, a 30
percent evaluation is warranted. 38 C.P.R. Part 4, Code 6070
(1998). For the anatomical loss of one eye, with visual acuity of
20/40 in the other eye, a 40 percent evaluation is warranted. 38
C.F.R. Part 4, Code 6066 (1998). Because the right eye was not
service-connected, and the veteran was not blind in the right eye,
it was evaluated as having normal vision.

In its June 1996 decision, the Court stated that VA's view that 38
C.F.R. 3.383(a) and 4.14 require that impaired vision in the
nonservice-connected eye be treated as normal in the absence of
blindness did not necessarily follow from the language in those
regulations. Additionally, the Court stated that it was not clear
that the veteran's left eye disability should be evaluated under
diagnostic code 6070, which contemplates "blindness in 1 eye,
having only light perception," while the veteran had no light
perception.

The first of these matters, the evaluation of the nonservice-
connected eye as normal, has been resolved, at least in the
circumstances of this case, by a subsequent decision of the Court,
Boyer v. West, 11 Vet.App. 477 (1998), which, in addressing what it
described as the "parallel provisions" on hearing loss in a
nonservice- connected ear, accepted as "sufficiently reasonable"
VA's position that 38 U.S.C.A. 1160(a) and 38 C.F.R. 3.383(a)
provide a limited exception to the policy of compensating only
disabilities that were incurred or aggravated in service, as set
forth in 38 U.S.C.A. 101(16), 1110, 1131, and 38 C.F.R. 4.14. The
fact that the statute provided an explicit exception for total
deafness in both ears suggested that compensation for the
nonservice-connected ear at lesser degrees of hearing loss was not
contemplated. Boyer. In this case, the same reasoning may be
applied to the statutory exception for total bilateral blindness,
which does not refer to lesser

- 6 -

degrees of loss of vision. (The question of rating aggravation
under 38 C.F.R. 4.78 has not been raised in this case, and the more
problematic questions involving that section, raised in Villano v.
Brown, 10 Vet.App. 248 (1997) and VAOPGCPREC 32-97, are accordingly
beyond the scope of this decision.)

The second question raised by the Court in this case was whether
blindness with no light perception is appropriately rated under the
code for "blindness in 1 eye, having only light perception." The
rating schedule for impairment of central visual acuity, set forth
in 38 C.F.R. 4.84a, provides compensation for various levels of
visual acuity, ranging from 20/40 to 5/200, with the next higher
level being "blindness in 1 eye, having only light perception," and
the next level described as "anatomical loss of 1 eye." Above that
are ratings for "blindness in both eyes having only light
perception" and "anatomical loss both eyes." Additionally, 38
C.F.R. 4.79, which addresses the loss of use of an eye, provides
that "[l]oss of use or blindness of one eye, having only light
perception, will be held to exist when there is inability to
recognize test letters at 1 foot (.30m.) and when further
examination of the eyes reveals that perception of objects, hand
movements or counting fingers cannot be accomplished at 3 feet (.9
1 m.), lesser extents of visions, particularly perception of
objects, hand movements, or counting fingers at distances less than
3 feet (.91 m.), being considered of negligible utility." 38 C.F.R.
4.79 (1998).

In examining these provisions, we believe that the phrase
"blindness in 1 eye, having only light perception" should be
interpreted as defining blindness, for purposes of rating visual
acuity. A more complete definition of blindness is found in 38
C.F.R. 4.79, which adds the inability to recognize test letters or
perceive objects, hand movements, or counting fingers at three feet
to the definition of blindness for purposes of determining loss of
use or blindness of the eye. Of particular significance is the
justification for this definition: "lesser extents of visions [sic]
... being considered of negligible utility." 38 C.F.R. 4.79. The
general policy for rating disabilities is to reflect the "average
impairment of earning capacity" resulting from the disability. 38
C.F.R. 4.1 (1998). Consequently, the phrase "blindness in 1 eye,
having only light perception" reflects a determination by VA that,
for rating purposes, "light perception only," as well as the other
limitations

- 7 -

mentioned in 38 C.F.R. 4.79, is equivalent to "blindness."
Definitions of "legal blindness" by other governmental entities, at
levels less than total blindness, similarly acknowledge the
functional impairment resulting from vision limited beyond a
certain point. Hence, a person is evaluated as blind if he or she
has light perception only, and there is no higher disability level
beyond that, without anatomical loss or serious cosmetic defect.
Anatomical loss was not present until August 1994, and serious
cosmetic defect has not been alleged or reported.

Thus, the veteran's evaluations of 30 percent prior to August 6,
1994, and 40 percent beginning that date, are the highest schedular
evaluations that he can receive, based on impairment of visual
acuity, where one eye is service-connected. The rating schedule
also provides that "hemorrhage, intra-ocular, recent," "retina,
detachment of," and "eye, injury of, unhealed," "in chronic form,
are to be rated from 10 percent to 100 percent for impairment of
visual acuity or field loss, pain, rest-requirements, or episodic
incapacity, combining an additional rating of 10 percent during
continuance of active pathology. Minimum rating during active
pathology-10 percent." 38 C.F.R. Part 4, Codes 6007, 6008, 6009
(1998). However, "[c]ombined evaluations for disabilities of the
same eye should not exceed the amount for total loss of vision of
that eye unless there is an enucleation or a serious cosmetic
defect added to the total loss of vision." 38 C.F.R. 4.80 (1998).
Consequently, we cannot grant a separate rating for the period of
active pathology, because the veteran was in receipt of the rating
for total loss of vision.

Nevertheless, a total disability rating (100 percent) may be
assigned, without regard to other provisions of the rating
schedule, when it is established by report at hospital discharge
outpatient release that the surgery necessitated at least one month
of convalescence. 38 C.F.R. 4.30 (1998). VA treatment records dated
from July 1991 to November 1991 show that in July 199 1, the
veteran sustained retrobulbar hemorrhage; however, this had
resolved by the time of his discharge the following day. When he
underwent cataract extraction on August 7, 1991, he had possible
choroidal effusion versus retinal detachment noted. The following
day, a probable suprachoroidal hemorrhage was noted. On August 19,
a retinal detachment was observed, and he was hospitalized from
August 23 to August 26 for repair of the

8 -

retinal detachment. Between his discharge and October 7, 1991, he
received outpatient follow-up at frequent intervals; VA records
show 10 visits during this period of less than 7 weeks. Clinical
notes show treatment regimens including prednisone, an eye patch,
and a collagen shield. He had a corneal defect which was slow to
heal, and his visual acuity ranged from 20/200 to 20/400. On
October 7, the corneal erosion was noted to have "finally
epithelized." However, when next seen, on October 24, he reported
that he had been blind for 10 days; light perception only was
noted; and he had a recurrent retinal detachment, with
proliferative vitreoretinopathy changes. He was again hospitalized
on November 4, 1991, for reattachment of the retina.

Although the need for convalescence was not necessarily shown
initially at hospital discharge in July 1991, the numerous follow-
up treatment records of complications, as well as additional
surgical procedures, reflect post-operative residuals such as to
necessitate convalescence. Moreover, inasmuch as the veteran
underwent three surgical procedures from July to August 1991, we
believe that the convalescent rating should extend for a total of
four months, beginning July 10, 1991, and ending with the veteran's
hospitalization in November 1991. See 38 C.F.R. 4.30(b)(1) (1998).

Regulations also provide for a temporary total evaluation based on
hospitalization for treatment of a service-connected disability for
a period of at least 21 days. 38 C.F.R. 4.29 (1998). The veteran
was hospitalized from November 4, 1991, to December 7, 1991, during
which time he underwent pars plana vitrictomy, membrane peel,
panretinal endolaser, retinal reattachment with air fluid exchange,
and injection of vitreous substitute. Diagnoses were traction
retinal detachment of the left eye, proliferative vitrial
retinopathy, epithelial defect, and spastic entropion. His
postoperative course was noted to be extensive, with a large
epithelial defect that was slow to heal and a spastic entropion
developing during this period. He was able to go home after the
epithelial defect began to heal.

The veteran's award of benefits, pursuant to 38 U.S.C.A. 1151, was
effective July 10, 1991, and, as noted above, is to be rated as if
service-connected. The

9 -

hospitalization from November 4, 199 1, to December 7, 199 1, was
clearly in excess of 21 days, and was primarily, if not
exclusively, for treatment of his left eye disability. Accordingly,
he should be granted a temporary total rating based on
hospitalization for this period.

Moreover, subsequent to this hospitalization, his post-surgical
residuals necessitated convalescence. In this regard, at the time
of his discharge, the epithelial defect had not completely healed.
In February 1992, it was noted that he still had extensive
proliferative vitreoretinopathy. Consequently, veteran should be
awarded a period of convalescence following the November to
December 1991 hospitalization, for a period of three months. 38
C.F.R. 4.30 (1998).

After that, however, no complications in the eye were noted. He had
the silicone removed in April 1992, and he was noted to be stable
after that, although by that time he was completely blind in the
eye. Nevertheless, the condition of the eye was stable, and the
surgical residuals were not such as to require a total rating based
on convalescence beyond the initial three month grant of benefits.
38 C.F.R. 4.30(b)(1) (1998).

Where the schedular evaluations are found to be inadequate, the
case may be referred to the Director, Compensation and Pension
Service, by the RO, for consideration an extraschedular evaluation.
38 C.F.R. 3.321(b) (1998). In its prior decision, the Board denied
entitlement to an extraschedular rating. The Court, in its decision
in this case, found that, while this had not resulted in prejudice
to the veteran, because he had raised the issue, the reasons and
bases had been inadequate. Accordingly, the Board was directed to
readjudicate the claim for an extraschedular rating, with
consideration of a statement from a prospective employer, dated in
January 1993.

An extraschedular rating is appropriate in exceptional cases where
the schedular evaluations are found to be inadequate; the governing
norm in these exceptional cases is the presence of such an
exceptional or unusual disability picture with such related factors
as marked interference with employment or frequent periods of

- 10-

hospitalization as to render impractical the application of the
regular schedular standards. 38 C.F.R. 3.321(b) (1998).

Since we have determined that the veteran is entitled to a
temporary total rating, under 38 C.F.R. 4.29 and 4.30, for the
period from July 1991 to March 1992, the remaining matter for
consideration is whether an extraschedular rating is warranted
after that date. The medical evidence shows that the veteran's left
eye disability was stable for the most part after he recuperated
from the surgery performed during the November to December 1991
hospitalization. In March 1993, he had no light perception in the
left eye, but was without pain in the eye. In April 1992, he had
silicone removed, and after that, he was noted to be stable, and
was noted that nothing further could be done; by April 1992, he had
no light perception in his left eye. Subsequent to April 1992, the
eye was noted to be stable. In March 1993, he had no light
perception in the left eye, but was without pain in the eye. In
September 1993, edema in the cornea was noted. In March 1994, he
stated that it felt like he had "trash" in his left eye. A cyst in
the left eye was noted, which was deflated with relief of symptoms.
From August 2 to August 8, 1994, he was hospitalized for
enucleation of a blind, painful left eye, with insertion of a
prosthesis. Subsequently, he has not been observed to have any
difficulties with the prosthesis.

Although the loss of vision is itself reflective of disability, for
which he has been in receipt of the maximum schedular rating, he
has not experienced the accompanying complications necessitating
frequent hospitalizations or treatment, as required during the
stormy course that followed the initial injury. Similarly, the
enucleation was accomplished without complications, and no
significant problems have been indicated since that time, including
with the prosthesis.

Further, although a prospective employer wrote, in January 1993,
that the veteran's application for a position as night watchman was
being declined solely due to his physical disabilities, this letter
did not specifically address his left eye disability. The veteran
had many disabilities at that time, both service-connected and
nonservice-connected, including hypertrophic arthritis of multiple
joints, a sciatic

- 11 -

nerve injury also resulting in loss of use of the left foot, status
post myocardial infarction, and hypertension, which would impact on
his ability to work as a night watchman. Since the letter
explicitly referred to disabilities (plural), it cannot be assumed
that his left eye alone resulted in his being declined employment,
and the question of whether being denied a single position, due to
disability, is reflective of "marked interference with employment"
need not be addressed. Thus, the facts do not warrant referral for
extraschedular consideration for any period subsequent to March
1992. See Fenderson: 38 C.F.R. 3.321(b).

ORDER

The veteran is entitled to temporary total ratings based on
hospitalization from November 4, to December 7, 1991, and based on
convalescence, for the time period from July 10, 1991, to March 31,
1992.

An evaluation in excess of 30 percent for blindness of the left eye
for the period from April 1, 1992, to August 5, 1994, is denied.

An evaluation in excess of 40 percent for enucleation of the left
eye for the period beginning August 6, 1994, is denied.

JEFF MARTIN 
Member, Board of Veterans' Appeals




